DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/184438 & 61/767067, provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 2/20/2013.

Specification
The disclosure is objected to because of the following informalities: update the first paragraph to include appropriate patent information for Application No. 14/184438.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “a elongate shaft” to -a second elongate shaft- in ll. 6.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “potion the mesh member” to -portion of the mesh member- in ll. 12.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “to retracted” to -to a retracted- in ll. 3.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “the outer surface” to -an outer surface- in ll. 5.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  amend “claim 1” to -claim 3- to provide proper antecedent basis for “retracted configuration”.  Appropriate correction is required.  The claim will be interpreted in this manner. 
Claim 4 is objected to because of the following informalities:  amend “the second site” to -the second treatment site- in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the distal end of the second elongate shaft" in ll. 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Further, claim 1, upon which claim 3 depends, recites “a [second] elongate shaft having…a distal portion”.  It is unclear if the “distal end” in claim 3 is the same as or different from the “distal portion” of claim 1.  For purposes of examination, they will be interpreted as the same.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 & 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al. (2008/0154256).
The Examiner notes that all elements of the prior art structure are “operably connected” to one another in its broadest reasonable interpretation and the claims fail to recite “direct” connections to various structural elements.
Concerning claim 1, as illustrated in Fig. 5B-C & 7, Payne et al. disclose a method of ablating a tissue (method for ablating tissue; [0004], [0010]), the method comprising:
inserting a distal portion of an ablation device into a lumen of a patient (RF applicator/ablation device 150 is transcervically inserted and a distal tip of the RF applicator/ablation device 150 is positioned at the ablation region (step 210); [0070], [0094]), the ablation device comprising: 
a first shaft having a proximal portion, a distal portion and a lumen extending at least partially therethrough (distal end 230 has an opening within; [0110]); 
a elongate shaft having a proximal portion, a distal portion and a lumen extending at least partially therethrough (external hypotube 222; [0110]), the first shaft coaxially positioned and movable relative to the second elongate shaft (distal end 230 is coaxial with and movable with respect to hypotube 222; [0111]); and 
a mesh member comprising a proximal portion and a distal portion (RF applicator head 152 comprises electrode carrier 157 and cage 228 and can be a braided or woven structure made from a memory material; [0110]), the proximal portion of the mesh member operably connected to the distal portion of the second elongate shaft (proximal end of cage 228 is operably connected to distal portion of hypotube 222; Fig. 7) and the distal potion the mesh member operably connected to an inner surface of the distal portion of the first shaft (distal portion of cage 228 extends into lumen of and connects to inner surface of distal end 230; [01110]), the mesh member having a first diameter and a second diameter greater than the first diameter (cage 228 can be collapsed into a various configurations having first and second, greater, diameters by moving the internal hypotube 224 connected to distal end 230 relative to the external hypotube 222, e.g., by pushing the internal hypotube 224 hypotube 224 connected to distal end 230 distally away from the external hypotube 222; [0111]) and the mesh member comprising a conductive portion configured to contact a surface for ablation (electrode carrier 157 made from a metallized fabric can be fitted over the structural body 220; [0111]); 
positioning at least a portion of the mesh member at a treatment site (RF applicator is transcervically inserted and a distal tip of the RF applicator is positioned at the ablation region (step 210); [0070]); 
moving the first shaft relative to the second elongate shaft to move the ablation device to an expanded configuration having the second diameter (cage 228 is inserted in a collapsed state, and once in position, sheath 182 is removed and internal hypotube 224 connected to distal end 230 is moved back to an open position relative to an external hypotube 222 such that the cage 228 expands into the desired shape; [0111]); 
pressing an end face of the mesh member against the surface (vacuum can be applied to the RF applicator/ablation device 150 via a suction/insufflation tube to draw the surrounding tissue into contact with electrodes included in the RF applicator (step 214) such that distal portion end face of cage 228 is in contact with tissue; [0071]); 
and applying energy to the tissue from an energy source (RF generator is turned on to provide RF energy to the electrodes and tissue is ablated; [0071]).
Payne et al. fail to disclose the first shaft to be elongate.  It would have been an obvious matter of design choice to make the different portions of the first shaft of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Concerning claim 2, Payne et al. disclose comprising longitudinally moving the first elongate shaft (230) relative to the second elongate shaft (222) to move the ablation device (150) to an extended configuration having substantially the first diameter wherein the end face is configured to be pressed against the surface ([0111]).
Concerning claim 5, Payne et al. disclose comprising delivering the ablation device (150) to the treatment site using an endoscope ([0002], [0068]).

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacAdam et al. (2008/0281391) in view of Payne et al. (2008/0154256).
The Examiner notes that all elements of the prior art structure are “operably connected” to one another in its broadest reasonable interpretation. 
Concerning claim 1, as illustrated in Fig. 1-7, MacAdam et al. disclose a method of ablating a tissue (method for ablating tissue; [0016], [0078]), the method comprising:
inserting a distal portion of an ablation device into a lumen of a patient (shaft portion 12 is introduced into patient’s heart 150; [0079]), the ablation device comprising: 
a first elongate shaft having a proximal portion, a distal portion (cable 22; [0048-0049]); 
a elongate shaft having a proximal portion, a distal portion and a lumen extending at least partially therethrough, the first shaft coaxially positioned and movable relative to the second elongate shaft (cable 22 may extend through a lumen (not shown) in shaft portion 12 and is allowed to advance and retract within a lumen of shaft portion 12; [0048-0049] // or // cable 22 may extend through a lumen (not shown) in sheath 33 and is allowed to advance and retract; [0048-0049], [0079]); and 
a mesh member comprising a proximal portion and a distal portion (braided conductive member 28; [0044]), the proximal portion of the mesh member operably connected to the distal portion of the second elongate shaft (electrically conductive filaments 34 which are attached at a proximal end 19 of shaft portion 12 with an anchoring element 32; [0044] // or // electrically conductive filaments 34 are operably connected to sheath 33; [0050]) and the distal potion the mesh member operably connected to the distal portion of the first shaft (distal portion of braided conductive member 28 is operably connected to distal portion of cable 22 in both the completely everted and partially inverted positions; [0045-0046]), the mesh member having a first diameter and a second diameter greater than the first diameter (Figs. 3-5 illustrate braided conductive member 28 in various configurations having a first and second, greater diameter formed when cable 22 is advanced and retracted and Fig. 2 illustrates braided conductive member 28 in a configuration when sheath 33 is extended in an undeployed states; [0044-0049]) and the mesh member comprising a conductive portion configured to contact a surface for ablation (braided conductive member 28 is a plurality of interlaced, electrically conductive filaments 34 and annular surface30 of braided conductive member 28 is configured to contact a cardiac wall, other cardiac tissue, or other target tissue; [0047]); 
positioning at least a portion of the mesh member at a treatment site (shaft portion 12 is introduced into patient’s heart 150; [0078]); 
moving the first shaft relative to the second elongate shaft to move the ablation device to an expanded configuration having the second diameter (cable 22 is pulled in the proximal direction to longitudinally compress braided conductive member 28 from a first retracted configuration to a radially expanded configuration; [0056] // or // sheath 33 is retracted and braided conductive member 28 may be inverted to its deployed state in a radially expanded configuration; [0050], [0056], [0079]); 
pressing an end face of the mesh member against the surface (external pressure is applied such that distal end 18 of braided conductive member 28 forms annular surface 30 that contacts tissue; [0051], [0079]); 
and applying energy to the tissue from an energy source (ablative energy is applied to create an annular lesion; [0079]).
While MacAdam et al. disclose that the mesh member (28) can be connected to the first and second elongate shafts (12, 22) by a cap (24) and anchoring element (32), MacAdam contemplates that any other suitable element or method may be used to attach or anchor filaments (34) of the mesh member (28) ([0044]).  MacAdam et al. fail to disclose the first elongate shaft to have a lumen extending at least partially therethrough and the distal portion of the mesh member operably connected to an inner surface of the distal portion of the first elongate shaft.  However, Payne et al. disclose an ablation device (220) comprising a first elongate shaft (230), a second shaft (222) and a mesh member (228), the first and second elongate shafts each having a lumen extending at least partially therethrough, where a distal portion of the mesh member (228) attaches at anchoring points within the lumen of the first elongate shaft (230) and operably connects to an inner surface of the distal portion of the first elongate shaft (230) ([0110]; Fig. 7).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of MacAdam et al. such that the first elongate shaft has a lumen extending at least partially therethrough and the distal portion of the mesh member operably connects to an inner surface of the distal portion of the first elongate shaft in order to provide an alternatively equal form of attachment of the mesh member to the elongate shaft. ([0110]; Fig. 7)
Concerning claim 2, MacAdam et al. disclose comprising longitudinally moving the first elongate shaft (22) relative to the second elongate shaft (12 // or // 33) to move the ablation device to an extended configuration having substantially the first diameter wherein the end face (30) is configured to be pressed against the surface ([0051], [0056], [0079]; Fig. 11).
Concerning claim 3, MacAdam et al. disclose comprising longitudinally moving the first elongate shaft (22) relative to the second elongate shaft (33) to move the ablation device to retracted configuration where the distal portion (30) of the mesh member (28) is positioned within the lumen of the second elongate shaft (33) and the proximal portion of the mesh member (28) remains operably connected to the outer surface of the distal end of the second elongate shaft (33) prior to deployment or retraction from the tissue when navigating patient’s vasculature ([0054-0055]; Fig. 2).
Concerning claim 4, MacAdam et al. disclose comprising moving the ablation device to a second treatment site and expanding the mesh member at the second site (1450D) by longitudinally moving the first elongate shaft (22) relative to the second elongate shaft ([0093]; Fig. 14B).  McAdam et al. in view of Payne et al. fail to disclose moving the ablation device to the second treatment site in the retracted configuration.  However, MacAdam et al. disclose the device used in various areas of the heart (atrial or ventricular ablation) to target various treatment areas ([0020-0021]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of McAdam et al. in view of Payne et al. to further comprise moving the ablation device to the second treatment site in the retracted configuration in order to provide the benefit of navigating the device through patient’s vasculature to the second location to reduce procedure time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794